Exhibit 10.1

SIXTH AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS SIXTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Amended Agreement”)
made and entered into on this 26th day of April, 2018 (the “Effective Date”),
between CapStar Financial Holdings, Inc., a Tennessee corporation established to
be a bank holding company, headquartered in Nashville, Davidson County,
Tennessee, hereinafter referred to as “Company” and Claire W. Tucker,
hereinafter referred to as “Executive.”

 

W I T N E S S E T H

 

WHEREAS, Executive has been employed by the Company as its President and Chief
Executive Officer and previously was employed by CapStar Bank (the “Bank”) since
its organization in 2007; and

 

WHEREAS, Executive and the Company previously entered into a Fifth Amended and
Restated Employment Agreement on June 27, 2016 (the “Prior Agreement”) regarding
the rendering of services for the periods set forth in the Prior Agreement; and

 

WHEREAS, the Company desires to amend and restate the Prior Agreement in order
to continue the terms of the Prior Agreement and to add certain protections to
Executive in the event of a change in control of the Company or the Bank; and

 

WHEREAS, Executive wishes to continue to serve in the employ of Company for the
period and upon the terms and conditions provided for in this Amended Agreement.

 

NOW, THEREFORE, for the reasons set forth above and in consideration for the
mutual promises and agreements set forth herein, Company and Executive agree as
follows:

 

1.Amendment of Prior Agreement. Company and Executive hereby amend and restate
the Prior Agreement in its entirety, and hereby substitute this Amended
Agreement for the Prior Agreement.

 

2.Employment.Subject to continued approval of the Tennessee Department of
Financial Institutions and other bank regulatory agencies having jurisdiction
over the operations of Company, Company hereby agrees that effective on the
Effective Date, Executive will continue to be employed by Company as its Chief
Executive Officer pursuant to the terms of this Amended Agreement. Executive
agrees to devote her best efforts and her full‑time employment to the Company’s
business and strategic planning and perform such other related activities and
duties as the board of directors of Company (the “Board”) may, from time to
time, determine and assign to Executive. The Executive’s services and decisions
shall be subject to the review, modification and control of the Board. Service
on the Board shall be included in the scope of Executive’s employment if she so
serves.

 

 

--------------------------------------------------------------------------------

 

3.Compensation. During the term of Executive’s employment hereunder (the
“Term”):

 

(a)Salary. For the services provided for herein, Company shall pay to Executive,
and Executive shall accept from Company, a base salary of Three Hundred
Seventy-Five Thousand and No/100 Dollars ($375,000.00), per annum (Executive’s
“Base Salary”), subject to any and all withholdings and deductions required by
law, payable in accordance with the customary payroll practices of Company.
During the term of this Amended Agreement, Executive’s Base Salary shall be
reviewed from time to time by the Board, and, may be increased, but not
decreased below the Base Salary, from time to time by the Board, based upon such
factors as it may establish from time to time.

 

(b)Benefits. Company will provide to Executive, consistent with the terms and
conditions of the respective plans, and pay the cost of, such employee benefits
as are provided to Executive Officers of Company generally under benefit plans
adopted by Company or Bank from time to time (Company or Bank’s “Employee
Benefit Plans”). These Employee Benefit Plans may include vacation days, sick
days or other types of paid or unpaid leave, insurance programs, pension plans,
profit sharing plans, bonus plans, stock option plans, restricted stock plans or
other stock-based incentive plans, and other employee benefit plans. Provision
of such benefit plans by Company or Bank is within the sole discretion of
Company and Bank, and any such benefits may be amended, modified or discontinued
at any time by Company or Bank.

 

(c)Reimbursements. Upon timely and well-documented requests by Executive
submitted within one month from the payment of such expenses by Executive,
Company will reimburse Executive for Executive’s costs and expenses incurred in
connection with the performance of Executive’s duties or otherwise for the
benefit of the Company or the Bank, specifically including any business expenses
incurred with the prior approval of the Board. Such reimbursements shall be made
in accordance with the policies established by Company from time to time,
recognizing that Company may have different reimbursement policies for executive
officers, and likewise may have different reimbursement policies for Executive
as Chief Executive Officer. Such reimbursements may be approved by Company on a
one-time basis for a particular expenditure, or on an ongoing basis, such as
club memberships, automobile expense reimbursements, etc., but such ongoing
approvals shall be subject to change from time to time.

 

4.Term of Employment; Renewal. The extended term of Executive’s employment
pursuant to this Amended Agreement (the “Renewal Term”) shall commence on the
Effective Date and shall end on May 31, 2019.

 

5.Termination of Employment.

 

(a)Termination By the Company. Notwithstanding any of the foregoing provisions
in this Amended Agreement, the Company, by action of the Board, may terminate
the employment of Executive hereunder without notice at any time for Cause or
without Cause. For purposes of this Amended Agreement, “Cause” includes, but is
not limited to: (i) any material

 

- 2 -

 

--------------------------------------------------------------------------------

 

breach of the terms of this Amended Agreement which negatively impacts Company;
(ii) personal dishonesty, fraud, disloyalty, or theft; (iii) disclosure of
Company’s confidential information except in the course of performing her duties
while employed by the Company; (iv) willful illegal or disruptive conduct which
impairs the reputation, goodwill or business position of the Company; (v) breach
of fiduciary duty involving personal profit; (vi) any order or request for
removal of Executive by any regulatory authority having jurisdiction over
Company; (vii) or Executive’s disability, as defined in any disability insurance
policy with benefits payable to Executive, or if there is no such disability
insurance policy, then as defined in Company or Bank’s established policy
applicable to executive officers (“Disability”). Notwithstanding the foregoing,
Executive shall not be deemed to have been terminated for Cause unless and until
there shall have been delivered to Executive a copy of a resolution duly adopted
by the affirmative vote of a majority of the members of the Board at a duly
constituted meeting of the Board, finding that in the good faith opinion of the
Board, Executive was guilty of conduct justifying Termination for Cause and
specifying the reasons therefor. The Executive shall have the right to appear
and defend Executive at any meeting of the Board at which such a resolution is
considered.

 

(b)For Cause. In the event of a termination by Company for Cause, the Executive
shall be entitled to receive only the compensation that is earned and accrued as
of the date of termination but no other monies or benefits except that: (A) in
the case of Executive’s Disability, if no Disability Plan or Disability
Insurance Policy is in place, Executive shall receive fifty per cent (50%) of
her base pay for a period not to exceed twenty four (24) weeks; and (B)
Executive shall be entitled to receive any extended benefits provided to all
employees of Company or Bank, or required by law, such as COBRA health insurance
coverage, etc.

 

(c)Without Cause. In the event that: (A) Company terminates executive’s
employment hereunder without cause; or (B) Company engages in conduct that
constitutes Good Reason, then Executive shall be entitled to resign from her
employment with Company, and continue to receive her Base Salary, payable as
before such termination, through May 31, 2019, unless she is terminated on or
before May 31, 2017, in which case she will continue to receive her Base Salary
through May 31, 2020; subject to Section 13 hereof, to continue to receive such
health care insurance as may then be provided to Executive pursuant to its
Employee benefit plans until such time as Executive is eligible for Medicare, or
some similar health care coverage provided by state or federal governments; and
shall receive all benefits and reimbursements accrued and payable to Executive
at the time of termination of her employment hereunder, including any stock or
payments to which Executive is entitled under and subject to the terms of all
incentive plans in which Executive participates (including and subject to the
terms of each and any individual grant or award agreement), including stock
option plans, restricted stock plans, performance share plans, and any other
stock-based or cash-based incentive plans and the individual grant or award
agreements under such plans (collectively Executive’s “Severance Pay”).
Notwithstanding the foregoing, if Company offers and Executive voluntarily
accepts terms of employment that would otherwise constitute Good Reason, then
Executive shall be deemed to have waived her right to resign and receive
Severance Pay. Upon termination of Executive’s employment hereunder for any
reason (other than by Company for Cause), whether voluntarily by Executive or by
termination by Company without Cause, Executive shall continue to be bound by
the terms of the confidentiality agreement contained in Section 8 hereof, the

 

- 3 -

 

--------------------------------------------------------------------------------

 

covenant not to compete contained in Section 9 hereof, and the non-solicitation
provisions contained in Sections 10 and 11 hereof. In the event Executive’s
employment hereunder is terminated by Company for Cause, Executive shall not be
bound by the covenant not to compete in Section 9 hereof.

 

(d)By Executive. Notwithstanding any of the foregoing provisions in this Amended
Agreement, Executive may terminate the employment of Executive hereunder without
notice at any time. In the event of a termination by Executive for any reason
other than Good Reason, including the death or Disability of Executive, the
Executive shall be entitled to receive only the compensation that is earned and
benefits and reimbursements accrued as of the date of termination but no other
monies or benefits other than continuing benefits under any retirement plan,
disability insurance policy, or life insurance policy payable by virtue of the
retirement, death or disability of Executive having occurred prior to such
termination of employment. Upon termination of Executive’s employment hereunder
for whatever reason, Executive shall continue to be bound by the terms of the
confidentiality agreement contained in Section 8 hereof, the covenant not to
compete contained in Section 9 hereof, and the non-solicitation provisions
contained in Sections 10 and 11 hereof.

 

6.Change in Control. Capitalized terms used in this Section 6 or in Section 7
but not otherwise defined in this Section 6 or in Section 7 shall have the
meanings ascribed to them in Section 12.

 

(a)Entitlement to Benefits upon Termination. Subject to Section 13 hereof, if
during the Protection Period a Qualifying Termination of Executive’s employment
occurs, the Company shall pay to Executive the Change in Control benefits
described in this Section 6. Change in Control benefits shall not be payable if
Executive’s employment is terminated (i) for Cause, (ii) by Executive
voluntarily without Good Reason or (iii) by reason of Disability. In addition,
the Change in Control benefits shall not be payable if Executive’s employment is
terminated for any or no reason prior to or following the Protection Period.

 

(b)Change in Control Payment and Benefits. Executive shall be entitled to
receive a cash payment equal to two (2) times Executive’s Base Salary in effect
immediately prior to the date of termination (the “Change in Control Payment”),
which shall be paid in twenty-four (24) equal monthly payments commencing on the
first business day of the first month following the date of termination. Subject
to Section 13 hereof, if a Qualifying Termination of Executive’s employment
occurs during the Protection Period, the Company or the Bank shall maintain for
the remaining duration of the Protection Period Executive’s health insurance
coverage under any applicable Employee Benefit Plans, including any insurance
policy held by the Company or the Bank, and pay the employer’s portion of such
coverage, with the intent of the parties being that Executive shall continue to
receive such health insurance coverage for a period of twenty-four (24) months
following a Change in Control. Subject to Section 13 hereof, Executive shall
have the right to continue COBRA health insurance coverage at the end of the
Protection Period.

 

7.Compliance with Section 409A.

 

(a) Executive shall not have any right to make any election regarding the time
or form of any payment due under this Agreement.

 

 

- 4 -

 

--------------------------------------------------------------------------------

 

(b)A payment of any amount or benefit hereunder that is (i) subject to Code
Section 409A, and (ii) to be made because of a termination of employment shall
not be made unless such termination is also a “separation from service” within
the meaning of Code Section 409A and the regulations promulgated thereunder and,
for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment,” “resignation” or like terms shall
mean “separation from service” within the meaning of Code Section 409A.
Notwithstanding any provision of this Agreement to the contrary, if at the time
of Executive’s “separation from service” Executive is a “specified employee”
(within the meaning of Code Section 409A), then to the extent that any amount to
which Executive is entitled in connection with her separation from service is
subject to Code Section 409A, payments of such amounts to which Executive would
otherwise be entitled during the six month period following the separation from
service will be accumulated and paid in a lump sum on the earlier of (i) the
first day of the seventh month after the date of the separation from service, or
(ii) the date of Executive’s death. This paragraph shall apply only to the
extent required to avoid Executive’s incurrence of any additional tax or
interest under section 409A or any regulations or Treasury guidance promulgated
thereunder.

 

(c)Notwithstanding any provision of this Agreement or any other arrangement to
the contrary, to the extent that any payment to Executive under the terms of
this Agreement or any other arrangement would constitute an impermissible
acceleration or deferral of payments under Code Section 409A of the or any
regulations or Treasury guidance promulgated thereunder, or under the terms of
any applicable plan, program, arrangement or policy of Company, such payments
shall be made no earlier or later than at such times allowed under Code Section
409A or the terms of such plan, program, arrangement or policy.

 

(d)Any payments provided in this Agreement or any other arrangement subject to
Code Section 409A as an installment of payments or benefits, is intended to
constitute a separately identified “payment” for purposes of Treas. Reg. §
1.409A-2(b)(2)(i).

 

8.Confidentiality. Executive shall not, at any time or in any manner, during or
after the Term, either directly or indirectly, divulge, disclose or communicate
to any person, firm or corporation in any manner, whatsoever, any material
information concerning any matters affecting or relating to the business of
Company, except in the course of performing her duties while employed by Company
or the Bank. This includes, without limitation, the name of its clients,
customers or suppliers, the terms and conditions of any contract to which
Company or the Bank is a party or any other information concerning the business
of Company or the Bank, its manner or operations or its plans for the future
without regard to whether all of the foregoing matters will be deemed
confidential, material or important. Executive further agrees that she shall
continue to be bound by the provisions of this paragraph following any
termination of Executive’s employment pursuant to this Amended Agreement.

 

9.Covenant Not to Compete. During the Term and for the period of twenty-four
(24) months thereafter, upon termination of Executive’s employment hereunder for
any reason (other than by Company for Cause), whether voluntarily by Executive
or by termination by the Company without Cause, and whether before or after a
Change in Control, Executive agrees that Executive will not be employed by,
consult with, or directly or indirectly own, become interested

 

- 5 -

 

--------------------------------------------------------------------------------

 

in, or become involved in any manner whatsoever in any business (including any
bank or other financial institution in organization) which is or will be similar
to or competitive with any aspect of the business of Company or the Bank which
operates a bank branch or other business location in Davidson or Williamson
Counties, Tennessee, or in any other county in Tennessee or any other state in
which Company or the Bank operates a bank branch or other business location,
determined as of the date of termination of Executive’s employment with Company.
Executive agrees that should a court find the geographical scope of this
covenant unreasonably broad, such court should nevertheless enforce this
covenant to the extent that it deems reasonable. Executive specifically
acknowledges and agrees that the foregoing restriction on competition with
Company will not prevent Executive from obtaining gainful employment following
termination of employment with Company and is a reasonable restriction upon
Executive’s ability to compete with Company and to secure such gainful
employment. In the event Executive’s employment hereunder is terminated by
Company for Cause, Executive shall not be bound by the covenant not to compete
in this Section 9.

 

10.Non-Solicitation Covenant. Executive agrees that for a period of two (2)
years following the termination of her employment with Company, she will not
contact or solicit, directly or indirectly, any customer or account that was a
customer or account of Company within twelve (12) months prior to the
termination of Executive’s employment with Company. Executive further agrees
that for a period of two (2) years following the termination of her employment
with Company, she will not contact or solicit, directly or indirectly, any
employee or person who was an employee of Company or Bank within twelve (12)
months prior to the termination of Executive’s employment with Company. The
parties agree that these covenants are intended to prohibit Executive from
engaging in such proscribed activities as an owner, partner, director, officer,
executive, consultant, stockholder, agent, salesperson, or in any other capacity
for any person, partnership, firm, corporation or other entity (including any
financial institution in organization) unless she receives the express written
consent of the Board. Executive specifically acknowledges and agrees that the
foregoing restriction on competition with Company will not prevent Executive
from obtaining gainful employment following termination of her employment with
Company and is a reasonable restriction upon Executive’s ability to compete with
Company and to secure such gainful employment.

 

11.No Enticement of Officers. Executive shall not, directly or indirectly,
entice or induce, or attempt to entice or induce any Officer of Company or the
Bank to leave such employment during the term of this Agreement or within two
(2) years thereafter.

 

12.Certain Definitions. Whenever used in this Agreement and not otherwise
defined herein, the following terms shall have the meanings set forth below:

 

(a)“Change in Control” means a transaction or circumstance in which any of the
following have occurred, provided that the board of directors of the Company
(the “Company Board”) shall have determined that any such transaction or
circumstance has resulted in a Change in Control, as defined in this paragraph,
which determination shall be made in a manner consistent with Treas. Reg. § 1.
409A-3(i)(5):

 

 

(i)

the date that any person, or persons acting as a group, as described in Treas.
Reg. § 1.409A-3(i)(5) (a “Person”), other than a trustee or other

 

- 6 -

 

--------------------------------------------------------------------------------

 

 

fiduciary holding securities under an employee benefit plan of the Company or a
corporation controlling the Company or owned directly or indirectly by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company, becomes the beneficial owner (as defined in
Rule 13d-3 under the Securities and Exchange Act of 1934, as amended), directly
or indirectly, of securities of the Company representing more than 40% of the
total voting power represented by the Company's then outstanding voting
securities (as defined below);

 

 

(ii)

the merger, acquisition or consolidation of the Company or the Bank with any
corporation pursuant to which the other corporation immediately after such
merger, acquisition or consolidation owns more than 50% of the voting securities
(defined as any securities which vote generally in the election of its
directors) of the Company or the Bank outstanding immediately prior thereto or
more than 50% of the Company’s or the Bank’s total fair market value immediately
prior thereto; or

 

 

(iii)

the date that a majority of the members of the Company Board is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Company Board before the date of the
appointment or election.

 

(b)“Code” means the Internal Revenue Code of 1986, as the same may be from time
to time amended.

 

(c)“Good Reason” means any of the following:

 

 

(i)

Executive’s then current base salary is reduced;

 

 

(ii)

Executive’s work or reporting responsibilities are materially diminished, or

 

 

(iii)

Executive is relocated to a work location more than thirty (30) miles from the
Executive’s then current work location.

 

(d)“Protection Period” means the period commencing on the date that a Change in
Control occurs, and ending on the last day of the twelfth (12th) calendar month
following the calendar month during which such Change in Control occurred.
Anything in this Agreement to the contrary notwithstanding, if a Change in
Control occurs, and if the date of termination with respect to Executive’s
employment by the Company occurs prior to the date on which the Change in
Control occurs, unless it is reasonably demonstrated by the Company that such
termination of employment (i) was not at the request of a third party who has
taken steps reasonably calculated to effect the Change in Control and (ii) did
not otherwise arise in connection with or in anticipation of the Change in
Control, then for all purposes of this Agreement the “Protection Period” shall
be deemed to have commenced on the date immediately preceding the date of
termination of Executive.

 

(e)“Qualifying Termination” means:

 

 

- 7 -

 

--------------------------------------------------------------------------------

 

(i)an involuntary termination of Executive’s employment by the Company (or any
successor to Company or the Bank after the Change in Control) for reasons other
than Cause (and other than on account of Executive’s Disability); or

 

(ii)a voluntary termination of employment by Executive for Good Reason.

 

13.COBRA Health Insurance Coverage. Notwithstanding any provision of this
Agreement to the contrary, nothing in this Agreement shall be interpreted to
require Company to extend COBRA health insurance coverage benefits to Executive
in violation of applicable law. In the event that, following termination of
Executive’s employment with Company, Executive shall be entitled to receive
extended insurance benefits pursuant to the terms of this Agreement, Executive
shall be required to elect COBRA health insurance coverage and, thereafter,
Company shall provide such coverage to Executive through a COBRA subsidy;
provided, however, that at such time as Company is no longer permitted to extend
COBRA health insurance coverage benefits to Executive under applicable law,
Company shall provide a cash payment to Executive in lieu of such subsidy (with
each cash payment being equal to the amount of the last COBRA subsidy provided
to Executive prior to Executive’s termination pursuant to the terms hereof), and
Executive shall elect and obtain her own health insurance coverage.

 

14.Remedies. Executive acknowledges and agrees that the breach or threatened
breach of any of the provisions of Sections 8, 9, 10 or 11 of this Agreement
will cause irreparable harm to Company which cannot be adequately compensated by
the payment of damages. Accordingly, Executive covenants and agrees that
Company, in addition to any other rights or remedies which Company may have,
will be entitled to such equitable and injunctive relief as may be available
from any court of competent jurisdiction to restrain Executive from breaching or
threatening to breach any of the provisions of this Amended Agreement, without
the requirement that Company post bond or other surety. Such right to obtain
injunctive relief may be exercised at the option of Company in addition to,
concurrently with, prior to, after, or in lieu of the exercise of any other
rights or remedies which Company may have as a result of any such breach or
threatened breach.

 

15.Entire Agreement. Company and Executive agree that this Amended Agreement
contains the complete agreement concerning the employment arrangement, written
or oral, between them and that this Amended Agreement supersedes all prior
negotiations, practices and/or agreements. Neither party has made any
representations that are not contained herein on which either party has relied
in entering into this Amended Agreement.

 

16.Assignment. It is agreed that Company shall have the right to assign this
Amended Agreement to any purchaser of the business of or substantially all of
the assets of Company. This is a personal services contract, and may not be
assigned by Executive.

 

17.Modification. This Amended Agreement shall not be modified or amended except
by a writing duly executed by both parties. No waiver of any provision of this
Amended Agreement shall be effective unless the waiver is in writing and duly
executed by both parties.

 

 

- 8 -

 

--------------------------------------------------------------------------------

 

18.Waiver of Breach. The waiver by a party of the breach of any provision of
this Amended Agreement by the other party shall not operate or be construed as a
waiver of any subsequent breach of the same of any other provision hereof by
that party.

 

19.Severability. The provisions of this Amended Agreement shall be severable,
and the invalidity of any provisions or portion thereof shall not affect the
validity of the other provisions.

 

20.Choice of Law. This Amended Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee.

 

21.Notice. Any notice required or authorized hereunder shall be deemed delivered
when delivered to Executive or to an executive officer of Company, or when
deposited, postage prepaid, in the United States mail certified, with return
receipt requested, addressed to the parties as follows:

 

Executive:Claire W. Tucker

801 Kathridge Ct.

Brentwood, TN 37027

 

with a copy (which copy shall not constitute notice) to:

 

Michael D. Sontag

Bass, Berry & Sims

150 Third Avenue South, Suite 2800

Nashville, TN 37201

 

Robert Horton

Bass, Berry & Sims

150 Third Avenue South, Suite 2800

Nashville, TN 37201

 

Company:CapStar Financial Holdings, Inc.

201 4th Ave. North, Suite 950

Nashville, TN 37219

Attn: Secretary

 

with a copy (which copy shall not constitute notice) to:

 

Waller Lansden Dortch & Davis, LLP

Attn: Chase Cole

511 Union Street, Suite 2700

Nashville, TN 37219

 

22.Survival. The provisions of Sections 8, 9, 10, 11, 14 and 18 of this Amended
Agreement shall survive any termination of this Amended Agreement.

 

- 9 -

 

--------------------------------------------------------------------------------

 

 

23. Withholding. Company shall be entitled to withhold from amounts payable to
Executive hereunder such amounts as may be required by applicable law.

 

[Execution Page follows]




 

- 10 -

 

--------------------------------------------------------------------------------

 

EXECUTION PAGE

 

IN WITNESS WHEREOF, the parties have caused this Amended Agreement to be
executed and delivered as of the day and date first written above.

 

 

COMPANY::EXECUTIVE:

CapStar Financial Holdings, Inc.

 

/s/ Denny Bottorff

 

/s/ Claire Tucker

Denny Bottorff, Chairman of the Board

 

Claire Tucker

 

 

- 11 -

 